Execution Version

Exhibit 10.1

 

AMENDMENT NO. 11 AND AGREEMENT

This Amendment No. 11 AND AGREEMENT (this  "Amendment") dated as of May 13, 2015
(the "Effective Date") is among Bonanza Creek Energy, Inc., a Delaware
corporation  (the "Borrower"), the Guarantors (as defined in the Credit
Agreement referred to below), the Lenders (as defined below) party hereto
(collectively, the “Executing Lenders,” and each individually an “Executing
Lender”), and KeyBank National Association, as Administrative Agent and as
Issuing Lender (as such terms are defined below).

RECITALS

A.The Borrower is party to that certain Credit Agreement dated as of March 29,
2011  (as amended by Amendment No. 1 dated as of April 29, 2011, Amendment No. 2
& Agreement dated as of September 15, 2011, the Resignation, Consent and
Appointment Agreement and Amendment Agreement dated as of April 6,
2012, Amendment No. 3 & Agreement dated as of May 8, 2012, Amendment No. 4 dated
as of July 31, 2012, Amendment No. 5 dated as of October 30, 2012, Amendment No.
6 dated as of March 29, 2013, Amendment No. 7 dated as of May 16, 2013,
Amendment No. 8 dated as of November 6, 2013, Amendment No. 9 dated as of May
14, 2014, and Amendment No. 10 dated as of October 1, 2014, and as the same may
be further amended, restated or otherwise modified from time to time, the
"Credit Agreement") among the Borrower, the lenders party thereto from time to
time (the "Lenders"), and KeyBank National Association (as successor in interest
to BNP Paribas), as administrative agent (in such capacity, the "Administrative
Agent") and as issuing lender (in such capacity, the "Issuing Lender").  Each
capitalized term defined in the Credit Agreement and used herein without
definition shall have the meaning assigned to such term in the Credit Agreement,
unless expressly provided to the contrary.

B.The Executing Lenders wish to, subject to the terms and conditions of this
Amendment,  (i) decrease the Borrowing Base and (ii)  amend the Credit Agreement
as provided herein.

THEREFORE, the Borrower, the Guarantors, the Administrative Agent, the Issuing
Lender, and the Executing Lenders hereby agree as follows:

Section 1. Defined Terms.  As used in this Amendment, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein.

Section 2. Other Definitional Provisions.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Amendment, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified.  The words
"hereof", "herein", and "hereunder" and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular provision of this Amendment.  The term "including" means "including,
without limitation,".  Paragraph headings have been inserted in this Amendment
as a matter of convenience for reference only and it is agreed that such
paragraph headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.



--------------------------------------------------------------------------------

 

Section 3. Redetermination of Borrowing Base. 

(a) Subject to the terms of this Amendment and in accordance with Section
2.02(b)(i) of the Credit Agreement, as amended hereby, as of the Effective Date,
the Borrowing Base shall be $550,000,000, and such Borrowing Base shall remain
in effect at such amount until the Borrowing Base is next redetermined in
accordance with Section 2.02 of the Credit Agreement.    

(b) The redetermination of the Borrowing Base pursuant to this Section 3 shall
constitute the scheduled redetermination of the Borrowing Base pursuant to
Section 2.02 of the Credit Agreement with respect to the Independent Engineering
Report dated effective January  1,  2015.  

Section 4. Amendments to Credit Agreement. 

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new defined terms in appropriate alphabetical order:

“Senior Debt” means, as of any date, without duplication, the sum of (a) all
Debt of the Borrower and any of its Subsidiaries owed to the Administrative
Agent, the Issuing Bank, the Lenders or any of them under any Loan Document,
whether for principal, interest (including post-petition interest),
reimbursement of amounts drawn under any Letter of Credit, funding
indemnification amounts, fees, expenses, indemnification or otherwise, and (b)
all Second Lien Debt, whether for principal, interest (including post-petition
interest), reimbursement of amounts drawn under any Letter of Credit, funding
indemnification amounts, fees, expenses, indemnification or otherwise.  

(b) Section 1.01 of the Credit Agreement is hereby amended by deleting the
defined term “Independent Engineering Report” in its entirety and replacing it
with the following new defined term:

"Independent Engineering Report" means a report, in form and substance
reasonably satisfactory to the Administrative Agent, prepared by an Independent
Engineer (or prepared by the Borrower and audited by an Independent Engineer),
addressed to the Administrative Agent and the Lenders with respect to the Oil
and Gas Properties owned by the Borrower or any Subsidiary of the Borrower (or
to be acquired by the Borrower or any Subsidiary of the Borrower, as applicable)
which are or are to be included in the Borrowing Base, which report shall (a)
specify the location, quantity, and type of the estimated Proven Reserves
attributable to such Oil and Gas Properties, (b) contain a projection of the
rate of production of such Oil and Gas Properties, (c) contain an estimate of
the net operating revenues to be derived from the production and sale of
Hydrocarbons from such Proven Reserves based on product price and cost
escalation assumptions reasonably specified by the Administrative Agent and the
Lenders, and (d) contain such other information as is customarily obtained from
and provided in such reports or is otherwise reasonably requested by the
Administrative Agent.

(c) Section 1.01 of the Credit Agreement is hereby amended by deleting the
defined term “Minimum Interest Coverage Ratio” in its entirety and replacing it
with the following new defined term:

"Minimum Interest Coverage Ratio" means, as of such date of determination, the
ratio of (a) the consolidated EBITDAX of the Borrower for the four fiscal
quarter period then ended, to (b) interest expense (including, without
limitation, capitalized interest) of the



2

--------------------------------------------------------------------------------

 

Borrower and its consolidated Subsidiaries for the four (4) fiscal quarter
period then ended.

(d) Section 6.18 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

Section 6.18Maximum Debt Ratio.  The Borrower shall not permit, commencing with
the fiscal quarter ending March 31, 2015, the ratio of (a) the consolidated
Senior Debt of the Borrower as of each fiscal quarter end to (b) the
consolidated EBITDAX of the Borrower for the four (4) fiscal quarter period then
ended, to be greater than 2.50 to 1.00.

(e) Section 6.20 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

Section 6.20Minimum Interest Coverage Ratio.  Borrower shall not permit,
commencing with the fiscal quarter ending March 31, 2015, the Minimum Interest
Coverage Ratio as of each fiscal quarter end of the Borrower to be less than
2.50 to 1.00.

Section 5. Representations and Warranties.  The Borrower and each Guarantor
represents and warrants that: (a) the representations and warranties contained
in the Credit Agreement and the representations and warranties contained in the
other Loan Documents are true and correct in all material respects on and as of
the Effective Date as if made on and as of such date, except to the extent that
any such representation or warranty expressly relates solely to an earlier date,
in which case such representation or warranty is true and correct in all
material respects as of such earlier date; (b) no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Amendment are
within the corporate or limited liability company, as applicable, power and
authority of such Person and have been duly authorized by appropriate
corporate or limited liability company, as applicable, action and proceedings;
(d) this Amendment constitutes the legal, valid, and binding obligation of such
Person enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Amendment; (f) the Liens under the Security Instruments
are valid and subsisting and secure Borrower’s obligations under the Loan
Documents; and (g) as to each Guarantor, it has no defenses to the enforcement
of its Guaranty.

Section 6. Conditions to Effectiveness.    This Amendment shall become effective
on the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent: 

(a) The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of this Amendment duly and validly
executed and delivered by duly authorized officers of the Borrower, the
Guarantors, the Issuing Lender and the Required Lenders.

(b) No Default shall have occurred and be continuing as of the Effective Date.

(c) The representations and warranties in this Amendment shall be true and
correct in all material respects.



3

--------------------------------------------------------------------------------

 

(d) The Borrower shall have paid (i) all costs and expenses which have been
invoiced and are payable pursuant to Section 10.04 of the Credit Agreement, and
(ii) an amendment fee to the Administrative Agent for the benefit of the
Executing Lenders executing this Amendment on or prior to the Effective Date, in
an amount equal to .10%  of such Executing Lender’s Threshold Amount. 

Section 7. Acknowledgments and Agreements.    

(a) The Borrower acknowledges that on the date hereof all Obligations are
payable without defense, offset, counterclaim or recoupment.

(b) The Administrative Agent, the Issuing Lender and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents.  Nothing in this Amendment shall constitute a waiver or
relinquishment of (i) (1) any Default or Event of Default under any of the Loan
Documents, (2) any of the agreements, terms or conditions contained in any of
the Loan Documents, or (3) any rights or remedies of the Administrative Agent,
the Issuing Lender or any Lender with respect to the Loan Documents, or (ii) the
rights of the Administrative Agent, the Issuing Lender or any Lender to collect
the full amounts owing to them under the Loan Documents.

(c) Each of the Borrower, the Administrative Agent, the Issuing Lender and the
Lenders does hereby adopt, ratify, and confirm the Credit Agreement, as amended
and otherwise modified hereby, and acknowledges and agrees that the Credit
Agreement, as amended and otherwise modified hereby, is and remains in full
force and effect, and the Borrower acknowledges and agrees that its liabilities
and obligations under the Credit Agreement, as amended and otherwise modified
hereby, are not impaired in any respect by this Amendment.

(d) From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean such Credit Agreement and such Loan Documents
as amended and otherwise modified by this Amendment.

(e) This Amendment is a Loan Document for the purposes of the provisions of the
other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

Section 8. Reaffirmation of Guaranty.  Each Guarantor hereby ratifies, confirms,
acknowledges and agrees that its obligations under its Guaranty,  as amended and
otherwise modified hereby, are in full force and effect and that such Guarantor
continues to unconditionally and irrevocably guarantee the full and punctual
payment, when due, whether at stated maturity or earlier by acceleration or
otherwise, of all of the Obligations, as such Obligations may have been amended
by this Amendment, and its execution and delivery of this Amendment does not
indicate or establish an approval or consent requirement by the Guarantor in
connection with the execution and delivery of amendments, consents or waivers to
the Credit Agreement or any of the other Loan Documents.

Section 9. Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This Amendment may be executed by
facsimile signature or signature delivered by other electronic means and all
such signatures shall be effective as originals.



4

--------------------------------------------------------------------------------

 

Section 10. Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 11. Invalidity.  In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

Section 12. Governing Law.  This Amendment shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

Section 13. RELEASE.  THE BORROWER ACKNOWLEDGES THAT ON THE DATE HEREOF ALL
OBLIGATIONS ARE PAYABLE WITHOUT DEFENSE, OFFSET, COUNTERCLAIM OR RECOUPMENT.  IN
ADDITION, EACH OF THE BORROWER, THE GUARANTORS AND EACH OF THEIR RESPECTIVE
SUBSIDIARIES (FOR THEMSELVES AND THEIR RESPECTIVE SUCCESSORS, AGENTS, ASSIGNS,
TRANSFEREES, OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS, ATTORNEYS AND AGENTS)
HEREBY RELEASES ANY AND ALL CLAIMS, CAUSES OF ACTION OR OTHER DISPUTES IT MAY
HAVE AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, ANY OF THE LENDERS,
LEGAL COUNSEL TO THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY OF THE
LENDERS, CONSULTANTS HIRED BY ANY OF THE FOREGOING, OR ANY OF THEIR RESPECTIVE
AFFILIATES, SUBSIDIARIES, SHAREHOLDERS, AGENTS, DIRECTORS, OFFICERS, EMPLOYEES,
REPRESENTATIVES, SUCCESSORS OR ASSIGNS OF ANY KIND OR NATURE ARISING OUT OF,
RELATED TO, OR IN ANY WAY CONNECTED WITH, THE CREDIT AGREEMENT OR THE LOAN
DOCUMENTS, IN EACH CASE WHICH MAY HAVE ARISEN ON OR BEFORE THE DATE OF THIS
AMENDMENT.  EACH OF THE BORROWER, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES HEREBY ACKNOWLEDGES THAT IT HAS READ THIS AMENDMENT AND HAS
CONFERRED WITH ITS COUNSEL AND ADVISORS REGARDING ITS CONTENT, INCLUDING THIS
SECTION 13, AND IS FREELY AND VOLUNTARILY ENTERING INTO THIS AMENDMENT, AND
HEREBY AGREES TO WAIVE ANY CLAIM THAT THE TERMS OF THIS AMENDMENT (INCLUDING,
WITHOUT LIMITATION, THE RELEASES CONTAINED HEREIN) ARE INVALID OR OTHERWISE
UNENFORCEABLE.

Section 14. Entire Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED
BY THIS AMENDMENT, THE NOTES, AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[signature pages follow]

 

 

5

--------------------------------------------------------------------------------

 

EXECUTED effective as of the date first above written.

 

 

 

 

BORROWER:

 

Bonanza Creek Energy, inc.

 

 

 

 

 

 

 

 

By: /s/ Christopher I. Humber

 

 

Name: Christopher I. Humber

 

 

Title: EVP & General Counsel

 

 

 

GUARANTORS:

 

 

 

 

Bonanza Creek Energy Operating Company, LLC

 

 

 

 

 

 

 

 

By: /s/ Christopher I. Humber

 

 

Name: Christopher I. Humber

 

 

Title: EVP & General Counsel

 

 

 

 

 

 

 

 

Bonanza Creek Energy Resources, LLC

 

 

 

 

 

 

 

 

By: /s/ Christopher I. Humber

 

 

Name: Christopher I. Humber

 

 

Title: EVP & General Counsel

 

 

 

 

 

 

 

 

Bonanza Creek Energy Midstream, LLC

 

 

 

 

 

 

 

 

By: /s/ Christopher I. Humber

 

 

Name: Christopher I. Humber

 

 

Title: EVP & General Counsel

 

 

 

 

 

 

 

 

Bonanza Creek Energy upstream LLC

 

 

 

 

 

 

 

 

By: /s/ Christopher I. Humber

 

 

Name: Christopher I. Humber

 

 

Title: EVP & General Counsel

 





Signature Page to Amendment No. 11 and Agreement

Bonanza Creek Energy, Inc.

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

HOLMES EASTERN COMPANY, LLC

 

 

 

 

 

 

 

 

By: /s/ Christopher I. Humber

 

 

Name: Christopher I. Humber

 

 

Title: EVP & General Counsel

 

 

 

 

 

 

 

 

ROCKY MOUNTAIN INFRASTRUCTURE, LLC

 

 

 

 

 

 

 

 

By: /s/ Christopher I. Humber

 

 

Name: Christopher I. Humber

 

 

Title: EVP & General Counsel

 

 

 

 

 

Signature Page to Amendment No. 11 and Agreement

Bonanza Creek Energy, Inc.

--------------------------------------------------------------------------------

 

 

 

 

 

ADMINISTRATIVE AGENT/ ISSUING LENDER/LENDER:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender, and a
Lender

 

 

 

 

 

 

 

 

By:/s/ George E. McKean

 

 

Name:  George E. McKean

 

 

Title:  Senior Vice President

 

 

 

 

 

 

Signature Page to Amendment No. 11 and Agreement

Bonanza Creek Energy, Inc.

--------------------------------------------------------------------------------

 

 

 

 

 

LENDER:

 

COMPASS BANK, as a Lender

 

 

 

 

 

 

 

 

By: /s/ Rhianna Disch

 

 

Name: Rhianna Disch

 

 

Title: Vice President

 

 

 

 

 

 

Signature Page to Amendment No. 11 and Agreement

Bonanza Creek Energy, Inc.

--------------------------------------------------------------------------------

 

 

 

 

 

 

LENDER:

 

SOCIÉTÉ GÉNÉRALE,  as a Lender

 

 

 

 

 

 

 

 

By: /s/ Elena Robciuc

 

 

Name: Elena Robciuc

 

 

Title: Managing Director

 

 

 

 

Signature Page to Amendment No. 11 and Agreement

Bonanza Creek Energy, Inc.

--------------------------------------------------------------------------------

 

 

 

 

 

 

LENDER:

 

BMO Harris Financing, Inc.,  as a Lender

 

 

 

 

 

 

 

 

By: /s/ Gumaro Tijerina

 

 

Name: Gumaro Tijerina

 

 

Title: Managing Director

 

 

 

 

Signature Page to Amendment No. 11 and Agreement

Bonanza Creek Energy, Inc.

--------------------------------------------------------------------------------

 

 

 

 

 

 

LENDER:

 

Wells Fargo Bank. N.A.,  as a Lender

 

 

 

 

 

 

 

 

By: /s/ Jonathan Herrick

 

 

Name: Jonathan Herrick

 

 

Title: Vice President

 

 

 

 

Signature Page to Amendment No. 11 and Agreement

Bonanza Creek Energy, Inc.

--------------------------------------------------------------------------------

 

 

 

 

 

 

LENDER:

 

jpmorgan chase bank, n.a.,  as a Lender

 

 

 

 

 

 

 

 

By: /s/ Elizabeth Schorman

 

 

Name: Elizabeth Schorman

 

 

Title: Vice President

 

 

 

 

 

Signature Page to Amendment No. 11 and Agreement

Bonanza Creek Energy, Inc.

--------------------------------------------------------------------------------

 

 

 

 

 

 

LENDER:

 

ROYAL BANK OF CANADA,  as a Lender

 

 

 

 

 

 

 

 

By: /s/ Mark Lumpkin, Jr.

 

 

Name: Mark Lumpkin, Jr.

 

 

Title: Authorized Signatory

 

 

 





Signature Page to Amendment No. 11 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------

 

 



 

 

 

 

LENDER:

 

CADENCE BANK, N.A.,  as a Lender

 

 

 

 

 

 

 

 

By: /s/ Eric Broussard

 

 

Name: Eric Broussard

 

 

Title: Executive Vice President

 

 

 

 

Signature Page to Amendment No. 11 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

LENDER:

 

IBERIABANK,  as a Lender

 

 

 

 

 

 

 

 

By: /s/ Cameron D. Jones

 

 

Name: Cameron D. Jones

 

 

Title: Senior Vice President

 

 





Signature Page to Amendment No. 11 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------

 

 



 

 

 

 

LENDER:

 

THE BANK OF NOVA SCOTIA,  as a Lender

 

 

 

 

 

 

 

 

By: /s/ Alan Dawson

 

 

Name: Alan Dawson

 

 

Title: Director

 

 

 

 



Signature Page to Amendment No. 11 and Agreement

Bonanza Creek Energy, Inc.

 

--------------------------------------------------------------------------------